United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Springfield, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0239
Issued: June 12, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 13, 2017 appellant filed a timely appeal from a May 23, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish total disability for
the period April 29 to May 7, 2016 causally related to his accepted employment injury.

1
2

5 U.S.C. § 8101 et seq.

The record provided to the Board includes evidence received after OWCP issued its May 23, 2017 decision. The
Board’s jurisdiction is limited to the evidence that was before OWCP at the time of its final decision. Therefore, the
Board is precluded from reviewing this additional evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On March 17, 2016 appellant, then a 53-year-old mechanic, filed a traumatic injury claim
(Form CA-1) alleging that while working in a four-by-four foot space on March 15, 2016, a forklift
dropped a transformer on his right great toe. He asserted that when he used his left arm to push
the transformer off his toe, he strained his left arm, elbow, shoulder, and low back. Appellant
stopped work on March 16, 2016.3 He received continuation of pay (COP) from March 16 to
April 7, 2016. OWCP notified appellant that it had accepted a left shoulder sprain and “strain of
muscle, fascia, and tendon of lower back” causally related to the March 15, 2016 employment
incident.
In a report dated March 25, 2016, Dr. Alphonse F. Calvanese, an attending Board-certified
internist, related appellant’s account of the March 15, 2016 incident and history of chronic lumbar
pain, treated with narcotic medication. He diagnosed back pain, joint pain, a left shoulder strain,
and left elbow strain. Dr. Calvanese opined that appellant’s back pain was “chronic and worsening
due to acute injury.”
In a report dated April 8, 2016, Dr. Jason Donnelly, an attending physiatrist, related
appellant’s account of the March 15, 2016 employment injury. He diagnosed lumbar
radiculopathy, left biceps tendinitis, and left lateral epicondylitis caused by “cross reaching across
his body to lift a 500[-] pound transformer off his foot” three weeks earlier at work. Dr. Donnelly
restricted appellant to full-time sedentary duty with no reaching or bending, lifting limited to five
pounds, and the ability to sit or stand as needed.
Appellant accepted a full-time modified-duty assignment on April 9, 2016 for 40 hours a
week, operating button controls for a hoist, and resetting power equipment control boxes. The
position required walking, riding a work tricycle, or standing for two and a half hours a day,
pushing buttons for two hours a day, and sitting for one hour a day.4
In a report dated May 24, 2016, Dr. Sumner E. Karas, an attending Board-certified
orthopedic surgeon, diagnosed left shoulder pain with periscapular trigger points. He prescribed
physical therapy and restricted appellant to light, sedentary duty.

3

The employing establishment issued an authorization for examination and/or treatment (Form CA-16) on
March 17, 2016.
4
On June 19, 2016 appellant filed a claim for 25.27 hours of wage-loss compensation (Form CA-7) for the period
June 7 to 17, 2016 to attend physical therapy appointments for his left shoulder and elbow on June 7, 8, 9, 10, 14, 15,
16, and 17, 2016. He submitted physical therapy treatment notes for each of the dates claimed. The employing
establishment provided a time analysis form (Form CA-7a) demonstrating that, for the week of June 4 to 10, 2016,
appellant was paid for 33.81 hours of work and 8.0 hours of leave without pay (LWOP) unrelated to his FECA claim.
For the week of June 11 to 17, 2016, appellant worked 39.48 hours and may be entitled to .52 hours of LWOP. By
decision dated July 5, 2016, OWCP denied appellant’s claim for wage-loss compensation for the period June 7 to 17,
2016, as he had no loss of wages for the claimed period. This decision is not before the Board on the present appeal
as it was issued more than 180 days from the date the current appeal was filed. See 20 C.F.R. § 501.3(e).

2

In reports dated May 31, 2016, Dr. Robert Scott Cowan, an attending Board-certified
orthopedic surgeon, diagnosed a left rotator cuff tear and lumbar pain. He restricted appellant to
sedentary duty.
On June 22, 2016 appellant filed a claim for 56 hours of wage-loss compensation (Form
CA-7) for work absences on April 29 and 30, 2016 and from May 3 to 7, 2016. The employing
establishment provided a time analysis form (Form CA-7a) which noted that appellant was absent
from work for his full eight-hour shift on each of the dates claimed.5
By decision dated July 5, 2016, OWCP denied appellant’s claim for wage-loss
compensation for the period April 29 to May 7, 2016 as the medical evidence of record indicated
that he was able to perform full-time sedentary duty. It further found that April 29, 2016 was
covered by the 45-day COP period.
In a letter postmarked July 18, 2016 and received by OWCP on July 22, 2016, appellant
requested a telephonic hearing before an OWCP hearing representative regarding OWCP’s July 5,
2016 decision denying wage-loss compensation from April 29 to May 7, 2016. He claimed “48
hours of pay” for the period April 30 to May 7, 2016.
During the hearing, held on March 17, 2017, appellant alleged that the employing
establishment prematurely stopped his COP and forced him to resume work too soon. He
contended that, after Dr. Donnelly released him to modified sedentary duty on or about April 8,
2016, the employing establishment assigned him to change 2,000-pound batteries with a hoist in
violation of his work restrictions. Appellant stopped work on April 13, 2016 due to back pain
caused by changing the batteries. Following the hearing, he provided additional evidence.
In a report dated May 17, 2016, Dr. Louis M. Adler, an attending Board-certified
orthopedic surgeon, administered a corticosteroid injection to the left elbow. He noted, in a report
dated September 19, 2016, that appellant’s left medial and lateral epicondylitis improved after
corticosteroid injections administered on June 29 and August 2, 2016.
OWCP continued to receive medical evidence.
On December 5, 2016 OWCP expanded its acceptance of the claim to include left lateral
and medial epicondylitis. It authorized a left shoulder arthroscopy, performed on April 5, 2017.
In comments to the hearing transcript dated April 4, 2017, the employing establishment
generally refuted appellant’s allegation that he was made to work outside his medical restrictions.
By decision dated May 23, 2017, an OWCP hearing representative affirmed OWCP’s
July 5, 2016 decision which denied appellant’s claims for wage-loss compensation from April 29

5

On June 24, 2016 appellant claimed wage-loss compensation from June 21 to 24, 2016. By decision dated
June 30, 2016, OWCP denied appellant’s claim for wage-loss compensation from June 21 to 24, 2016 as his assigned
work schedule was 40 hours a week and he had been paid for 49.56 hours during the claimed period.

3

to May 7, 2016. He found that appellant had not submitted medical evidence sufficient to establish
that he was disabled from modified work from April 29 to May 7, 2016.6
LEGAL PRECEDENT
A claimant has the burden of proof to establish by a preponderance of the evidence that he
or she is disabled from work as a result of an accepted employment injury and submit medical
evidence for each period of disability claimed.7 Whether a particular injury causes an employee
to be disabled from employment and the duration of that disability are medical issues.8 The issue
of whether a particular injury causes disability from work must be resolved by competent medical
evidence.9 To meet this burden, a claimant must submit rationalized medical opinion evidence,
based on a complete factual and medical background, establishing causal relationship between the
alleged disabling condition and the accepted injury.10
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify his or her disability and
entitlement to compensation. For each period of disability claimed, the employee has the burden
of proof to establish that he or she was disabled from work as a result of the accepted employment
injury.11
ANALYSIS
The Board finds that the medical evidence of record is insufficient to establish total
disability for the period April 29 to May 7, 2016.
Appellant claimed that he sustained left upper extremity and lumbar injuries on March 15,
2016 when he pushed a transformer off his right foot. OWCP accepted that appellant sustained a
left shoulder sprain, left medial and lateral epicondylitis, and a lumbar strain. Dr. Donnelly, an
attending physiatrist, released appellant to full-time sedentary duty on April 8, 2016, with alternate
sitting or standing as needed, lifting limited to five pounds, and no reaching or bending. Appellant
returned to work on April 9, 2016 in a full-time modified-duty position, which required him to ride
a work tricycle for up to two and a half hours a day, stand for up to two and a half hours a day,
push buttons for two hours a day, and sit for one hour a day. On June 22, 2016 he claimed wageloss compensation for work absences on April 29 and 30, 2016 and from May 3 to 7, 2016.
Dr. Calvanese, an attending Board-certified internist, noted on March 25, 2016 that appellant’s
The hearing representative noted that appellant had not appealed OWCP’s July 5, 2016 decision, which denied
wage-loss compensation from June 7 to 17, 2016.
6

7

See Fereidoon Kharabi, 52 ECAB 291 (2001).

8

Id.

9

See Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

10

C.S., Docket No. 08-2218 (issued August 7, 2009).

11

K.J., Docket No. 16-1805 (issued February 23, 2018); Sandra D. Pruitt, 57 ECAB 126 (2005).

4

back pain had worsened, but did not submit any reports which addressed appellant’s condition for
the claimed period. Dr. Donnelly returned appellant to full-time modified sedentary work on
April 8, 2016. He did not find appellant disabled from work at any time from April 29 to
May 7, 2016. As noted, part of appellant’s burden of proof includes submitting rationalized
medical evidence which supports causal relationship between the period of disability and the
accepted injury.12 Therefore, these reports are insufficient to meet appellant’s burden of proof.
Following appellant’s examination by Dr. Donnelly on April 8, 2016, the next medical
opinion of record is a May 24, 2016 report by Dr. Karas, an attending Board-certified orthopedic
surgeon. This report does not address the period at issue. It is, therefore, insufficient to meet
appellant’s burden of proof.13
There is no medical evidence of record dated between April 8 and May 24, 2016 which
encompasses the claimed period of disability, from April 29 to May 7, 2016. Consequently,
appellant has not submitted medical evidence sufficient to establish that he was totally disabled
from work during the claimed period causally related to his accepted employment conditions. As
previously noted, the Board will not require OWCP to pay compensation for disability in the
absence of medical evidence directly addressing the specific dates of disability for which
compensation is claimed.14
On appeal appellant contends that Dr. Donnelly did not perform a thorough examination
and returned him to work prematurely, which worsened his elbow and shoulder conditions. As
noted above, the medical evidence of record does not establish that appellant was totally disabled
from work during the claimed period. Appellant has, therefore, not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish total disability
for the period April 29 to May 7, 2016 causally related to his accepted employment injury.

12

Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
13

K.J., supra note 11.

14

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the May 23, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 12, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

